UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6839


IZELL DE’WAYNE HAIR,

                    Plaintiff - Appellant,

             v.

MS. CARISSA JONES; MR. BADGER; MR. SAYLOR,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Henry M. Herlong, Jr., Senior District Judge. (2:18-cv-01583-HMH)


Submitted: October 23, 2019                                   Decided: October 28, 2019


Before AGEE, DIAZ, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Izell De’Wayne Hair, Appellant Pro Se. Stacey Todd Coffee, James William Logan, Jr.,
LOGAN, JOLLY & SMITH, LLP, Anderson, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Izell De’Wayne Hair appeals the district court’s orders granting summary judgment

to the Defendants in his 42 U.S.C. § 1983 (2012) action and denying reconsideration. The

district court referred this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(2012). The magistrate judge recommended granting summary judgment to the Defendants

and advised Hair that failure to file timely specific objections to the recommendation would

waive appellate review of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. See United States v.

Midgette, 478 F.3d 616, 621-22 (4th Cir. 2007); see also Thomas v. Arn, 474 U.S. 140,

154-55 (1985). Hair has waived appellate review of the district court’s summary judgment

order by failing to file timely specific objections to the magistrate judge’s recommendation

after receiving proper notice. We further conclude that Hair has forfeited appellate review

of the district court’s order denying reconsideration, because his informal brief does not

challenge the basis for its disposition. See 4th Cir. R. 34(b) (confining our review to issues

raised in the informal brief); Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (same).

       Accordingly, we deny the pending motion and affirm the district court’s orders. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED

                                              2